UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4017


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL DEWAYNE DORSEY, a/k/a Little Dorsey,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cr-00468-PJM-13)


Submitted:   July 28, 2016                  Decided:   August 3, 2016


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jenifer Wicks, LAW OFFICES OF JENIFER WICKS, Takoma Park,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Joseph R. Baldwin, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul Dewayne Dorsey pled guilty to conspiracy to distribute

and possess with intent to distribute 50 grams or more of crack

cocaine, 21 U.S.C. § 846 (2012), and being a felon in possession

of a firearm, 18 U.S.C. § 922(g) (2012).                       He was originally

sentenced to 137 months’ imprisonment — the top of the advisory

Guidelines range.         This court later vacated Dorsey’s sentence

and remanded to the district court for re-sentencing after one

of his prior state court convictions was vacated.                     The district

court re-sentenced Dorsey to 105 months’ imprisonment — the top

of the agreed-upon advisory Guidelines range — followed by four

years of supervised release (the statutory mandatory minimum).

Dorsey    appeals,   claiming     that       his    sentence    is   substantively

unreasonable     because    the   district         court   failed    to   adequately

take     into   account    his    post-conviction          rehabilitation.       We

affirm.

       We review Dorsey’s sentence for procedural and substantive

reasonableness,      “under       a      deferential         abuse-of-discretion

standard.”      Gall v. United States, 552 U.S. 38, 41 (2007).                   We

must ensure that the district court committed no significant

procedural error, such as improperly calculating the Guidelines

range.     Id. at 51.     If there is no significant procedural error,

we then consider the sentence’s substantive reasonableness under

“the totality of the circumstances.”                  Id.      We presume that a

                                         2
sentence     within        a    properly       calculated      Guidelines       range       is

reasonable.       United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.), cert. denied, 135 S. Ct. 421 (2014).                            A defendant can

rebut this presumption only “by showing that the sentence is

unreasonable        when       measured       against   the    18     U.S.C.    § 3553(a)

factors.”     Id.

     Dorsey      concedes        that    the    district      court    did    not    err   in

calculating his advisory Guidelines, but he contends that his

sentence    is    substantively           unreasonable.         Having       reviewed      the

record,    we     conclude        that    Dorsey     has    not     made     the    showing

necessary to rebut the presumption that his within-Guidelines

sentence is reasonable.                 Accordingly, we affirm.               We dispense

with oral argument because the facts and legal contentions are

adequately       presented       in     the    materials      before    the    court       and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                3